DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed 01/20/21 is acknowledged and has been entered.  Claims 1-3, 9 and 24-37 have been amended.  New claim 48 has been added. Claims 12-15, 20-23 and 38-47 have been cancelled throughout prosecution.  Claims 24-37 have been rejoined.  Accordingly, claims 1-11, 16-19, 24-37 and 48 are pending and under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 16-19, 24, 26-36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ollington et al (US 5,403,745) in view of Ofenloch-Hahnle et al (US 5,212,063).
           Ollington et al discloses a method of detecting an analyte in a biological fluid sample in the presence of a substance interfering with an assay for the analyte (e.g. abstract).  Ollington et al discloses the method comprises the utilization of a binding agent that binds to the interfering substance and then conducting an assay for the analyte in at least one of the non-reactants (e.g. abstract, col 6, lines 30-58).  Ollington et al discloses that the method can comprise adding the sample to a reaction device (receptacle having inner cavity) to rapidly and inexpensively implement the immunoreactions-separation wherein a binding agent such as an antibody for the interfering substance is bound to the interior wall (solid support) of the reaction device or the binding agent can be coated onto beads (plurality of solid supports) or coiled strip (solid supports) and these immobilized binding agents are contained within the inner cavity (e.g. col 6, lines 30-53, col 12, lines 41-68, Figs 7-10).  Ollington et al discloses 
          Ollington et al differs from the instant invention in failing to specifically teach the interfering substance is biotin and the binding agent is streptavidin, avidin or an anti-biotin antibody.
          Ofenloch-Hahnle et al discloses a method for the detection of analytes in body fluids (biological samples) containing free biotin (interfering compound comprising biotin) by immunoassay with the use of biotin conjugates for the labeling, immobilization or complexing for immunological reagents, wherein the biotin present in free form is removed from the immunological reaction by incubating the sample with avidin or streptavidin (binding agent comprising streptavidin or avidin) (e.g. col 1-2, col 6) and  Ofenloch-Hahnle et al also discloses that the binding agent can be antibiotin antibodies (e.g. col 4, lines 3-6).  Ofenioch-Hahnle et al teaches that biotin is a molecule occurring ubiquitously in body fluids and therefore if biotin is present in sample solutions in free form and occupies sites it can led to false results of the test and therefore removal of the biotin from the sample is required so that disturbance of the test does not take place (e.g. col 1, lines 32-49).  Ofenloch-Hahnle et al discloses that the biotin can be removed almost completely from the sample (e.g. col 4, lines 52-62).

        With respect to claims 5-6 and 26-27 as currently recited.  The combination of Ollington et al and Ofenloch-Hanle et al teach the same target interfering compound of biotin and the same binding agent of avidin, streptavidin or anti-biotin antibody as currently claimed and therefore it is deemed that the binding agent binds the target interfering compound with a dissociation constant as instantly claimed.
         With respect to claims 18-19 as currently recited.  The combination of Ollington et al and Ofenloch-Hanle et al teach reagents and method steps consonant to the instantly recited claims and therefore it is deemed that substantially all of the target interfering compound remains attached to the solid support upon separating at least a portion of the biological sample from the solid support and after the removing, the amount of target interfering compound would be reduced by at least 25% in the sample.

s 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ollington et al in view of Ofenloch-Hanle et al as applied to claims 1-3, 5-11, 17-19, 24, 26-36 and 48 above, and further in view of Anderson et al (US 2007/0117120).
See above for the teachings of Ollington et al and Ofenloch-Hanle et al. 
Ollington et al and Ofenloch-Hanle et al differ from the instant invention in failing to teach the binding agent attached to the solid support via linker.
           Anderson et al teaches that it is known and conventional in the art to link streptavidin to a solid surface with chemical attachment (e.g. para 0017).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate chemical attachment with a linker such as taught by Anderson et al with the streptavidin in modified method of Ollington et al because Anderson et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating chemical attachment with a linker such as taught by Anderson et al with the streptavidin in modified method of Ollington et al.

Claim  37 is rejected under 35 U.S.C. 103 as being unpatentable over Ollington et al in view of Ofenloch-Hanle et al as applied to claims 1-3, 5-11, 17-19, 24, 26-36 and 48 above, and further in view of Foster et al (US 4,444,879).
See above for the teachings of Ollington et al and Ofenloch-Hanle et al. 
           Ollington et al and Ofenloch-Hanle et al differ from the instant invention in failing to teach packaging the components into a kit and fail to teach the kit comprises instructions.                     

          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to package the components and reagents of the modified method of Ollington et al into a kit such as taught by Foster et al and to include instructions such as taught by Foster et al in the kit because one of ordinary skill in the art would recognize that the packaging of components and reagents into a kit would make it more convenient and facile for a test operator and that instructions would provide guidance of the assay protocol.    
                 
Response to Arguments
Applicant’s arguments filed 01/20/21 have been considered but are moot in view of the new ground(s) of rejection.

 Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wagner et al (US 2009/0087925) discloses a device comprising a chamber to capture interfering substances (e.g. para 0040).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GARY COUNTS/Primary Examiner, Art Unit 1641